Exhibit 10.31

 

SYNOPSYS, INC.

2005 NON-EMPLOYEE DIRECTORS EQUITY INCENTIVE PLAN

 

Adopted by the Board of Directors on March 1, 2005, amended by the Board on
March 3, 2006 and approved by the Stockholders on May 23, 2005 and April 25,
2006

 

I. PURPOSE OF THE PLAN

 

This 2005 Non-Employee Directors Equity Incentive Plan (the “Plan”) is intended
to promote the interests of Synopsys, Inc., a Delaware corporation (the
“Corporation”), by providing the non-employee members of the Board of Directors
with the opportunity to acquire a proprietary interest, or otherwise increase
their proprietary interest, in the Corporation as an incentive for them to
remain in the service of the Corporation.

 

II. DEFINITIONS

 

For purposes of the Plan, the following definitions shall be in effect:

 

ANNUAL MEETING: the first meeting of the Corporation’s stockholders held each
calendar year at which directors of the Corporation are selected.

 

AWARD: an option granted pursuant to Section VI.A(1), Section VI.A(2)(i) or
Section VI.A(3) or common stock issued as Restricted Stock pursuant to
Section VI.A(2)(ii).

 

BOARD: the Corporation’s Board of Directors.

 

CODE: the Internal Revenue Code of 1986, as amended.

 

COMMON STOCK: shares of the Corporation’s common stock.

 

CHANGE IN CONTROL: a change in ownership or control of the Corporation effected
through either of the following transactions:

 

(1)                                              any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation)
directly or indirectly acquires beneficial ownership (within the meaning of
Rule 13d-3 of the Securities Exchange Act of 1934, as amended) of securities
possessing more than fifty percent (50%) of the total combined voting power of
the Corporation’s outstanding securities pursuant to a tender or exchange offer
made directly to the Corporation’s stockholders; or

 

1

--------------------------------------------------------------------------------


 

(2)                                              there is a change in the
composition of the Board over a period of twenty-four (24) consecutive months or
less such that a majority of the Board members ceases, by reason of one or more
contested elections for Board membership, to be comprised of individuals who
either (A) have been Board members continuously since the beginning of such
period or (B) have been elected or nominated for election as Board members
during such period by at least a majority of the Board members described in
clause (A) who were still in office at the time such election or nomination was
approved by the Board.

 

CORPORATE TRANSACTION: any of the following stockholder-approved

 

transactions to which the Corporation is a party:

 

(1)                                              a merger or consolidation in
which the Corporation is not the surviving entity,

 

(2)                                              the sale, transfer or other
disposition of all or substantially all of the assets of the Corporation but
only if such sale, transfer or other disposition occurs in connection with the
complete liquidation or dissolution of the Corporation, or

 

(3)                                              any merger in which the
Corporation is the surviving entity but becomes a more than fifty percent (50%)
owned subsidiary of another corporation.

 

EFFECTIVE DATE: March 1, 2005, the date on which the Plan was adopted by the
Board.

 

ELIGIBLE DIRECTOR:  a person designated as an Eligible Director pursuant to
Section V.A.

 

FAIR MARKET VALUE: the Fair Market Value per share of Common Stock determined in
accordance with the following provisions:

 

(1)                                              If the Common Stock is not at
the time listed or admitted to trading on any national securities exchange but
is traded on the Nasdaq National Market, the Fair Market Value shall be the
closing selling price per share on the date in question, as such price is
reported by the National Association of Securities Dealers on the Nasdaq
National Market or any successor system. If there is no reported closing selling
price for the Common Stock on the date in question, then the closing selling
price on the last preceding date for which such quotation exists shall be
determinative of Fair Market Value.

 

(2)                                              If the Common Stock is at the
time listed or admitted to trading on any national securities exchange, then the
Fair Market Value shall be the closing selling price per share on the date in
question on the exchange serving as the primary market for the Common Stock, as
such price is officially quoted in the composite tape of transactions on such
exchange. If there is no reported sale of Common Stock on such exchange on the
date in question, then the

 

2

--------------------------------------------------------------------------------


 

Fair Market Value shall be the closing selling price on the exchange on the last
preceding date for which such quotation exists.

 

1934 ACT: the Securities Exchange Act of 1934, as amended.

 

OPTIONEE: any person to whom an option is granted under the Plan.

 

PERMANENT DISABILITY OR PERMANENTLY DISABLED: the inability of

 

the Optionee to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment expected to result in death
or to be of continuous duration of twelve (12) months or more.

 

RESTRICTED STOCK:  shares of Common Stock as described in Section VI.A(2)(ii).

 

III. ADMINISTRATION OF THE PLAN

 

Except as otherwise provided herein, the terms and conditions of each Award
(including the timing and pricing of option grants) shall be determined by the
express terms and conditions of the Plan. To the extent not inconsistent with
the foregoing, the Board shall have the power to construe and interpret the Plan
and Awards granted under it, and to establish, amend, and revoke rules and
regulations for the administration of the Plan. The Board, in the exercise of
this power, may (i) correct any defect, omission or inconsistency in the Plan or
in any Stock Option Agreement or Restricted Stock Agreement, in a manner and to
the extent it shall deem necessary or expedient to make the Plan fully
effective, (ii) to amend the Plan or an Award as provided in Section VIII, or
(iii) to exercise such powers and to perform such acts as the Board deems
necessary or expedient to promote the best interests of the Corporation.
Notwithstanding the foregoing, the Board shall not have the power to approve a
program whereby outstanding Awards are surrendered in exchange for Awards with a
lower exercise price, without first obtaining stockholder approval of such
program other than changes to outstanding awards pursuant to Section IV.C.

 

IV. STOCK SUBJECT TO THE PLAN

 

A.                       Shares of the Corporation’s Common Stock shall be
available for issuance under the Plan and shall be drawn from either the
Corporation’s authorized but unissued shares of Common Stock or from reacquired
shares of Common Stock, including shares repurchased by the Corporation on the
open market. The number of shares of Common Stock reserved for issuance over the
term of the Plan shall initially be fixed at 750,000 shares.

 

B.                         Should one or more outstanding options under this
Plan expire or terminate for any reason prior to exercise in full, then the
shares subject to the portion of each option not so exercised shall be available
for issuance under the Plan. Unvested shares of Restricted Stock that revert to
the Corporation shall also be available for reissuance under the Plan. In
addition, should the exercise price of an outstanding option under the Plan be
paid with shares of Common

 

3

--------------------------------------------------------------------------------


 

Stock that were not acquired from the Corporation, then the number of shares of
Common Stock available for issuance under the Plan shall be reduced by the gross
number of shares for which the option is exercised, and not by the net number of
shares of Common Stock actually issued to the holder of such option.

 

C.                         Should any change be made to the Common Stock
issuable under the Plan by reason of any stock split, stock dividend,
recapitalization, combination of shares, exchange of shares or other change
affecting the outstanding Common Stock as a class without the Corporation’s
receipt of consideration, then appropriate adjustments shall be made to (i) the
maximum number and/or class of securities issuable under the Plan, (ii) the
number and/or class of securities for which Awards are to be subsequently made
to each newly-elected or continuing non-employee Board member under the Plan,
and (iii) the number and/or class of securities and price per share in effect
under each Award outstanding under the Plan. The adjustments to the outstanding
Awards shall be made by the Board in a manner which shall preclude the
enlargement or dilution of rights and benefits under such Awards and shall be
final, binding and conclusive.

 

V. ELIGIBILITY

 

A.                       Eligible Directors. The individuals eligible to receive
Awards pursuant to the provisions of this Plan shall be limited to (i) those
individuals who are first elected or appointed as non-employee Board members
after the Effective Date, whether through appointment by the Board or election
by the Corporation’s stockholders, and (ii) those individuals who are re-elected
as non-employee Board members at one or more Annual Meetings held after the
Effective Date whether or not such individual is serving as a non-employee
director on the Effective Date. Each non-employee Board member eligible to
participate in the Plan pursuant to the foregoing criteria is hereby designated
an Eligible Director.

 

B.                         Limitation. Except for the grants to be made pursuant
to this Plan, non-employee Board members shall not be eligible to receive any
stock options, stock appreciation rights, direct stock issuances or other stock
awards under this Plan or any other stock plan of the Corporation or any parent
or subsidiary.

 

VI. TERMS AND CONDITIONS OF AUTOMATIC AWARDS

 

A.        Award Amounts and Dates. Awards shall be granted in the amounts and on
the dates specified below:

 

(1)                      Initial Awards. Each individual who first becomes an
Eligible Director after the Effective Date, whether through election by the
Corporation’s stockholders or appointment by the Board, shall automatically be
granted, at the time of such initial election or appointment, a non-statutory
option to purchase thirty thousand (30,000) shares of Common Stock. The terms
and conditions of any such option shall be as set forth in Section VI.B.

 

4

--------------------------------------------------------------------------------


 

(2)                      Annual Awards. On the date of each Annual Meeting
during the term of this Plan, each Eligible Director who is re-elected to the
Board at that Annual Meeting shall automatically be granted, on the date of such
Annual Meeting (the “Award Annual Meeting”), an annual Award (an “Annual Award”)
in the form described below, with a value equal to the Annual Award Value, as
defined below. There shall be no limit on the number of Annual Awards any one
Eligible Director may receive over his or her period of continued Board service
during the term of this Plan. On or before the December 31st of the calendar
year immediately preceding the calendar year in which the Award Annual Meeting
occurs, the Board shall determine if the Annual Award shall be in the form of a
stock option in the form described in Section VI.A(2)(i) below or in the form of
Restricted Stock described in Section VI.A(2)(ii) below. In the event that no
such determination is made by such December 31st, the last election made by the
Board as to the type of Award to receive shall continue with respect to the
Annual Awards issuable at the Award Annual Meeting.

 

(i)  If the Annual Award is in the form of a stock option, the Annual Award
shall be a non-statutory option to purchase a number of shares of Common Stock
(an “Annual Option Grant”) equal to the number of shares which will result in
the Annual Option Grant having a value as determined under the generally
accepted accounting principles employed by the Corporation for the purposes of
preparing its financial statements equal to the Annual Award Value. The Annual
Option Grant shall have the terms and conditions set forth in Section VI.B.

 

(ii)  If the Annual Award is in the form of Restricted Stock, the Annual Award
shall be a grant of a number of unvested shares of Common Stock with a Fair
Market Value equal to the Annual Award Value with any fractional share being
eliminated. The terms and conditions of an Annual Award in the form of
restricted stock shall be as set forth in Section VI.C. Notwithstanding the
foregoing, the Board shall have the authority to provide that an Award in the
form of Restricted Stock shall instead be in the form of a commitment to issue
shares of Common Stock on the dates the Restricted Stock would have vested and
otherwise with substantially the same provisions as set forth in this Plan for
Awards of Restricted Stock. (Such a commitment is commonly referred to as an
award of “Restricted Stock Units.”)  If the Board has determined that Awards of
Restricted Stock Units shall be made in lieu of Awards of Restricted Stock,
references in this Plan to Restricted Stock shall be deemed references to
Restricted Stock Units.

 

(3)                      Interim Awards. In the case of an Eligible Director who
is appointed to the Board on a date (the “Interim Appointment Date”) that is
neither (x) the date of an Annual Meeting nor (y) a date that is more than
eleven (11) months since the most recent Annual Meeting that preceded the
Interim Appointment Date, such Eligible Director shall automatically be granted,
at the time of such appointment, an Award (an “Interim Award”) in the form of a
non-statutory option to purchase a number of shares of Common Stock (an “Interim
Option Grant”) equal to the number of shares which will result in the Interim
Option Grant having a value as determined under the generally accepted
accounting principles employed by the Corporation for the purposes of preparing
its financial statements equal to the Interim Award

 

5

--------------------------------------------------------------------------------


 

Value, as defined below. The Interim Option Grant shall have the terms and
conditions set forth in Section VI.B

 

(4)                      Definitions. The following definitions shall apply for
the purposes of this Section VI:

 

(i)  For the purposes of this Section VI.A, “Annual Award Value” shall mean a
dollar amount equal to the annual cash retainer for service as a Director in
effect at the time of the Award Annual Meeting for the period from the Award
Annual Meeting until the first Annual Meeting following the Award Annual
Meeting.

 

(ii)  “Interim Award Value” shall mean a dollar amount equal to the product of
(i) the Annual Award Value the Eligible Director would have received had the
Eligible Director been appointed to the Board at the time of the most recent
Annual Meeting that preceded the Interim Appointment Date multiplied by (ii) a
fraction the numerator of which is twelve (12) minus the lesser of (x) the
number of whole months from the most recent Annual Meeting that preceded the
Interim Appointment Date until the Interim Appointment Date with any fraction of
a month being rounded up to the next whole month or (y) twelve (12) and the
denominator of which is twelve (12).

 

B.     Terms and Conditions of Options. Any options granted pursuant to
Section VI.A(1), Section VI.A(2)(i) or Section VI.A(3) shall have the following
terms and conditions:

 

(1)                      Exercise Price. The exercise price per share of Common
Stock subject to such option shall be equal to one hundred percent (100%) of the
Fair Market Value per share of Common Stock on the grant date.

 

(2)                      Payment. Upon the exercise of the option in whole or in
part, the exercise price for the portion being exercised shall become
immediately due and shall be payable in one of the alternative forms specified
below, or in a combination of such alternative forms, to the extent permitted by
law and permitted in the form of Stock Option Agreement issued in connection
with the option:

 

(i)                    full payment in cash or check made payable to the
Corporation’s order; or

 

(ii)                 full payment in shares of Common Stock valued at Fair
Market Value on the Exercise Date (as such term is defined below); or

 

(iii)              full payment through a broker-dealer sale and remittance
procedure pursuant to which the non-employee Board member (x) shall provide
irrevocable written instructions to a brokerage firm acceptable to the
Corporation to effect the immediate sale of the purchased shares and remit to
the Corporation, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate exercise price payable for the purchased
shares and (y) shall

 

6

--------------------------------------------------------------------------------


 

concurrently provide written directives to the Corporation to deliver the
certificates for the purchased shares directly to such brokerage firm in order
to complete the sale transaction; or

 

(iv)             a “net exercise” arrangement pursuant to which the Corporation
will reduce the number of shares of Common Stock issued upon exercise of the
option by the largest whole number of shares with a Fair Market Value that does
not exceed the aggregate exercise price; provided, however, that the Corporation
shall accept a cash payment from the Eligible Director to the extent of any
remaining balance of the aggregate exercise price not satisfied by such holding
back of whole shares; provided further, however, that shares of Common Stock
will no longer be outstanding under the option and will not be exercisable
thereafter to the extent that (x) shares are used to pay the exercise price
pursuant to the “net exercise” of the option and (y) shares are directly or
indirectly delivered to the Eligible Director as a result of such exercise of
the option.

 

For purposes of this Section VI.B(2), the Exercise Date shall be the date on
which written notice of the option exercise is delivered to the Corporation.
Except to the extent the sale and remittance procedure specified above is
utilized in connection with the exercise of the option, payment of the exercise
price for the purchased shares must accompany the exercise notice.

 

(3)                      Exercisability/Vesting. Each stock option granted
pursuant to this Plan shall be exercisable only if the option becomes vested in
accordance with the terms of this Plan. Once a portion of an option becomes
vested, such portion shall remain exercisable until either such portion is
exercised or the option is terminated in accordance with the provisions of this
Plan. In no event, however, shall any additional option shares vest after the
Optionee’s cessation of Board service. Except as otherwise provided in this
Plan, options granted pursuant to this Plan shall vest as follows:

 

(i)                                                 The initial automatic grant
for thirty thousand (30,000) shares made to each Eligible Director shall vest in
a series of four (4) successive equal installments as such individual continues
in Board service through the date immediately preceding each of the first four
(4) Annual Meetings following the grant date of that option.

 

(ii)                                              Each Annual Option Grant and
any Interim Option Grant made to an Eligible Director shall vest in thirty-six
(36) successive equal installments for each month the Optionee continues in
Board service from the grant date of that option through the third (3rd)
anniversary of the grant date of the option.

 

(iii)                                           Should the Optionee die or
become Permanently Disabled while serving as a Board member, then any option
grant issued under the Plan held by the Optionee at the time of his or her death
or Permanent Disability may subsequently be exercised for any or all of the
option shares in which the Optionee is vested at that time plus an additional
number of option shares equal to the number of option shares (if any) in which
the Optionee would have vested had he or she continued in Board service until
the next Annual Meeting.

 

7

--------------------------------------------------------------------------------


 

(4)                      Option Term. Each option grant under the Plan shall
have a maximum term of seven (7) years measured from the automatic grant date.

 

(5)                      Effect of Termination of Board Service.

 

(i)                    Should the Optionee cease to serve as a Board member for
any reason (other than death or Permanent Disability) while holding one or more
option grants issued under the Plan, then such individual shall have a six
(6)-month period following the date of such cessation of Board service in which
to exercise each such option for any or all of the option shares in which the
Optionee is vested at the time of his or her cessation of Board service. Each
such option shall immediately terminate and cease to be outstanding, at the time
of such cessation of Board service, with respect to any option shares in which
the Optionee is not otherwise at that time vested.

 

(ii)                 Should the Optionee die on or before the date that is six
(6) months after cessation of Board service, then any option grant issued under
the Plan held by the Optionee at the time of death may subsequently be
exercised, for any or all of the option shares in which the Optionee is vested
at the time of his or her cessation of Board service (less any option shares
subsequently purchased by the Optionee prior to death), by the personal
representative of the Optionee’s estate or by the person or persons to whom the
option is transferred pursuant to the Optionee’s will or in accordance with the
laws of descent and distribution. The right to exercise each such option shall
lapse upon the expiration of the twelve (12)-month period measured from the date
of the Optionee’s death.

 

(iii)              Should the Optionee become Permanently Disabled while serving
as a Board member, then the Optionee shall have the right to exercise the option
for any or all of the option shares in which the Optionee is vested at the time
of his or her cessation of Board service at any time prior to the expiration of
the twelve (12)-month period measured from the date of the Optionee’s Permanent
Disability.

 

(iv)             In no event shall any option grant under this Plan remain
exercisable after the expiration date of the maximum seven (7) year option term.
Upon the expiration of the applicable post-service exercise period under
subparagraphs (i) through (iii) above or (if earlier) upon the expiration of the
maximum seven (7)-year option term, the grant shall terminate and cease to be
outstanding for any option shares in which the Optionee was vested at the time
of his or her cessation of Board service but for which such option was not
otherwise exercised.

 

(6)                      Stockholder Rights. The holder of an option grant
issued under the Plan shall have none of the rights of a stockholder with
respect to any shares subject to such option until such individual shall have
exercised the option and paid the exercise price for the purchased shares.

 

(7)                      Remaining Terms. The remaining terms and conditions of
each option grant issued under the Plan shall be as set forth in a written stock
option agreement (the “Stock Option

 

8

--------------------------------------------------------------------------------


 

Agreement”) in a form adopted from time to time by the Board; provided, however,
that the terms of any Stock Option Agreement shall be consistent with the
provisions of this Plan.

 

C. Terms and Conditions of Restricted Stock. Any Restricted Stock granted
pursuant to the provisions of Section VI.A(2)(ii) shall have the following terms
and conditions:

 

(1)                      Payment. To the fullest extent permitted by law, the
payment for the restricted shares shall be in the form of past services rendered
to or future services to be rendered to the Corporation. In the event additional
consideration is required to be paid in order that the restricted shares shall
be deemed fully paid and nonassessable, the Board shall determine the amount and
character of such additional consideration.

 

(2)                      Vesting. Each Annual Award granted to an Eligible
Director in the form of Restricted Stock shall vest, and the Corporation’s
repurchase right shall lapse, in thirty-six (36) successive equal installments
for each month the Eligible Director continues in Board service from the grant
date of that Annual Award through the third (3rd) anniversary of the grant date
of such Annual Award. Should the Eligible Director die or become Permanently
Disabled while serving as a Board member, then any Restricted Stock issued under
the Plan held by the Eligible Director at the time of his or her death or
Permanent Disability shall be deemed vested for a number of shares equal to the
number calculated in the preceding sentence as of the date of death or Permanent
Disability plus an additional number of shares equal to the number of shares (if
any) in which the Eligible Director would have vested had he or she continued in
Board service until the next Annual Meeting.

 

(3)                      Effect of Termination of Board Service. Should an
Eligible Director cease to serve as a Board member while holding unvested
Restricted Stock, the unvested stock shall immediately be forfeited and revert
back to the Corporation. No notice or other action shall be required of the
Corporation to effectuate such reversion.

 

(4)                      Remaining Terms. The remaining terms and conditions of
each grant of Restricted Stock under the Plan shall be as set forth in a written
restricted stock agreement (the “Restricted Stock Agreement”) in a form adopted
from time to time by the Board; provided, however, that the terms of any
Restricted Stock Agreement shall be consistent with the provisions of this Plan.

 

VII. SPECIAL VESTING ACCELERATION EVENTS

 

A.                       In the event of any Corporate Transaction, the Board
may provide that some or all of the outstanding stock options and some or all of
the Corporation’s outstanding reacquisition rights shall be assumed by the
successor corporation or its parent corporation. In the event of any Corporate
Transaction, each outstanding stock option and each outstanding share of
Restricted Stock shall become immediately vested, immediately prior to the
Corporate Transaction unless (i) in the case of an option, such option is
assumed by the successor corporation or its parent corporation or (ii) in the
case of Restricted Stock, the Corporation’s reacquisition rights are

 

9

--------------------------------------------------------------------------------


 

assumed by the successor corporation or its parent corporation. In the event an
option outstanding immediately prior to the Corporate Transaction is not assumed
by the successor corporation or its parent corporation, the outstanding option
shall terminate and cease to be outstanding immediately following the Corporate
Transaction to the extent that such option is not exercised as of the effective
date of the Corporate Transaction.

 

B.                         In connection with any Change in Control of the
Corporation, each outstanding, unvested option granted under the Plan and each
share of unvested Restricted Stock issued under the Plan shall automatically
vest in full immediately prior to the specified effective date for the Change in
Control.

 

VIII. AMENDMENT OF THE PLAN AND AWARDS

 

The Board has complete and exclusive power and authority to amend or modify the
Plan (or any component thereof) in any or all respects whatsoever; provided,
however, that no such amendment or modification shall adversely affect rights
and obligations with respect to Awards at the time outstanding under the Plan,
unless the affected Eligible Directors consent to such amendment. In addition,
the Board may not, without the approval of the Corporation’s stockholders, amend
the Plan in such a manner that would violate the listing requirements applicable
to the Corporation with respect to any securities exchange or quotation system
on which the Corporation lists the Corporation’s securities.

 

IX. EFFECTIVE DATE AND TERM OF PLAN

 

A.                       The Plan became effective immediately upon adoption by
the Board on the Effective Date, and one or more automatic option grants may be
made under the Plan at any time on or after such Effective Date. However, no
options granted under the Plan shall become exercisable in whole or in part
prior to approval of the Plan by the Corporation’s stockholders at the 2005
Annual Meeting. If such approval is not obtained, then all options previously
granted under the Plan shall terminate and cease to be outstanding, and no
further option grants shall be made under the Plan.

 

B.                         The Plan shall terminate upon the earlier of (i) the
day immediately prior to the date of the Annual Meeting of stockholders that
occurs in 2010 or (ii) the date on which all shares available for issuance under
the Plan shall have been issued or canceled pursuant to the exercise of Awards.
If the date of termination is determined under clause (i) above, then all option
grants and issuances of Restricted Stock outstanding on such date shall
thereafter continue to have force and effect in accordance with the provisions
of the applicable Stock Option Agreements and Restricted Stock Agreements..

 

X. USE OF PROCEEDS

 

Any cash proceeds received by the Corporation from the sale of shares pursuant
to option grants or share issuances under the Plan shall be used for general
corporate purposes.

 

10

--------------------------------------------------------------------------------


 

XI. REGULATORY APPROVALS

 

A.                       The implementation of the Plan, the granting of any
Awards and the issuance of Common Stock upon the exercise of an Award shall be
subject to the Corporation’s compliance in all respects with the requirements of
applicable law and the rules of any securities exchange or quotation system on
which the Corporation lists the Corporation’s securities.

 

B.                         No shares of Common Stock or other assets shall be
issued or delivered under this Plan unless and until there shall have been
compliance with all applicable requirements of Federal and state securities
laws, including the filing and effectiveness of the Form S-8 registration
statement for the shares of Common Stock issuable under the Plan, and all
applicable listing requirements of any securities exchange or quotation system
on which the Common Stock is then listed or quoted for trading.

 

XII. NO IMPAIRMENT OF RIGHTS

 

Neither the action of the Corporation in establishing the Plan nor any provision
of the Plan shall be construed or interpreted so as to affect adversely or
otherwise impair the right of the Corporation or the stockholders to remove any
individual from the Board at any time in accordance with the provisions of
applicable law.

 

XIII. MISCELLANEOUS PROVISIONS

 

A.                       Awards may not be assigned, encumbered or otherwise
transferred by any holder of the Award except by will or the laws of descent and
distribution or as provided in the associated Stock Option Agreement or
Restricted Stock Agreement.

 

B.                         The provisions of the Plan shall inure to the benefit
of, and be binding upon, the Corporation and its successors or assigns, whether
by Corporate Transaction or otherwise, and the Optionees, the legal
representatives of their respective estates, their respective heirs or legatees
and their permitted assignees.

 

C.                         The existence of outstanding Awards shall in no way
affect the right of the Corporation to adjust, reclassify, reorganize or
otherwise change its capital or business structure or to merge, consolidate,
dissolve, liquidate or sell or transfer all or any part of its business or
assets.

 

11

--------------------------------------------------------------------------------